28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Arthur LUCERO, Defendant-Appellant.
No. 93-50793.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided July 7, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Arthur Lucero appeals both the $175,000 fine and $41,106,282.97 restitution components of his sentence imposed following a guilty plea to mail fraud in violation of 18 U.S.C. Sec. 1341.  Lucero argues that the district court erred by imposing the restitution and fine because he lacks the present or future ability to pay them during his three-year term of supervised release.  We deem the argument waived because Lucero failed to present it before the district court.   See United States v. Clack, 957 F.2d 659, 661 (9th Cir.1992) (generally we decline to consider objections to restitution for first time on appeal);   United States v. Mondello, 927 F.2d 1463, 1468 (9th Cir.1991) (declining to address objection to fine for first time on appeal).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3